Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference numerals 2008 and 2009 are shown in the drawings but not mentioned in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because Figure 1 does not include any reference numerals.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Information Disclosure Statement
Since this application is a continuation of US Applications 16840899 and 15888020, the examiner has considered the information provided in the parent application (per MPEP 609.02). Should applicant desire the information to be printed on any patent issuing from this application, a new listing of the information must be separately submitted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-20, 26-30, 32-37, 39-49 and 55-59 are rejected under 35 U.S.C. 103 as being unpatentable over Lamborne et al. (US 2003/0158512) in view of Glowczewskie, Jr. et al. (US 4,844,259) and Maasarani (US 2014/0013718).
Regarding claims 32-33, Lamborne discloses a medical apparatus comprising: one or more sterile pre-filled syringe (12); and one or more first protective container (10) comprising the one or more sterile pre-filled syringe, wherein the one or more first protective container is impermeable to moisture and/or sterilizing agents (See lines 1-8 of [0023]). Lamborne discloses the claimed invention except for the second protective container comprising one or more medical components and the one or more first protective container; and a package impermeable to bacteria comprising the second protective container.
However, Glowczewskie teaches it is well known in the art for a medical device (e.g. packaged surgical blades) for use in medical procedures to be packaged with medical components (e.g. sponges, gloves, etc.) within a protective container (14 in Fig. 2) which is disposed within a package (12), for the purpose of providing a surgical procedure kit with medical components used with the medical device conveniently packaged together for transport and ease of use (column 2, line 57 – column 3, line 25). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the medical device (packaged sterile pre-filled syringe) of Lamborne within a second protective container including medical components disposed within a package as taught by Glowczewskie in order to provide the user with a kit including the medical device and medical components for use in the medical procedure. 
Regarding the package being impermeable to bacteria, Maasarani teaches it is well known for a medical packaging to be formed from a material that is impermeable to microorganisms ([0044]) for the purpose of protecting the contents. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package of Lamborne-Glowczewskie to be formed from a material that is impermeable to microorganisms as taught by Maasarani in order to better protect the contents from bacteria. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 34, Lamborne discloses the sterilizing agent is ethylene oxide (See [0023]).
Regarding claim 35, Lamborne discloses the one or more first protective container is sterilized ([0036]).
Regarding claim 36, Glowczewskie discloses the second protective container is sterilized (pre-sterilized).
Regarding claim 37, Glowczewskie discloses the package impermeable to bacteria is sterilized (pre-sterilized).
Regarding claim 39, Lamborne discloses the one or more first protective container is sterilized and, wherein the one or more sterile pre-filled syringe contained within the one or more first protective container is sterilized before, after, and/or at the same time as the one or more first protective container is sterilized ([0036]).
Regarding claim 40, Lamborne-Glowczewskie-Maasarani discloses the one or more first protective container and the second protective container are sterilized and, wherein the one or more first protective container is sterilized before, after, and/or at the same time as the second protective container is sterilized.
Regarding claim 41, Glowczewskie discloses the second protective container is packaged in the package impermeable to bacteria and the second protective container is sterilized before, after, and/or at the same time as the second protective container is packaged in the package impermeable to bacteria.
Regarding claim 42, Glowczewskie discloses the second protective container and the package impermeable to bacteria are sterilized and, wherein the second protective container is sterilized before, after, and/or at the same time as the package impermeable to bacteria is sterilized.
Regarding claim 43, Lamborne-Glowczewskie-Maasarani discloses the one or more sterile pre-filled syringe within the one or more first protective container is placed into the second protective container and, wherein the one or more sterile pre-filled syringe contained within the one or more first protective container is placed into the second protective container before, after, and/or at the same time as the second protective container is sterilized.
Regarding claims 44 and 47, Lamborne-Glowczewskie-Maasarani discloses the claimed invention except for the specific sterilization order. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have sterilized the elements of the medical apparatus of Lamborne-Glowczewskie-Maasarani at any time during manufacturing in order to ensure proper sterilization of the elements.
Regarding claim 45, Glowczewskie discloses the package impermeable to bacteria is sterilized before the second protective container is packaged in the package impermeable to bacteria.
Regarding claim 46, Lamborne discloses the one or more sterile pre-filled syringe is sterilized prior to placing the one or more sterile pre-filled syringe within the one or more first protective container.
Regarding claim 48, Lamborne discloses prior to sealing the one or more first protective container, the one or more first protective container is sterilized.
Regarding claim 49, Lamborne discloses prior to sealing the one or more first protective container, the one or more first protective container and the one or more sterile pre- filled syringe are sterilized.
Regarding claim 55, the portion of the second protective container of Glowczewskie that is disposed beneath tray 22 can be considered a packaging base since it is used as a protective base beneath the medical components.
Regarding claim 56, Lamborne discloses the one or more first protective container comprises metal ([0029]).
Regarding claim 57, the material of the first protective component disclosed by Lamborne can be considered reusable since it is capable of being used multiple times.
Regarding claim 58, Lamborne discloses the one or more first protective container is coated with a sterilization impermeable agent.
Regarding claim 59, the package of Glowczewskie-Maasarani  can be considered a surgical wrap since it is used to wrap around surgical components.
Claim 1 is directed to the obvious method of providing a medical apparatus of Lamborne-Glowczewskie-Maasarani, comprising the steps of: providing one or more pre-filled syringe contained within one or more first protective container, wherein the one or more first protective container is impermeable to moisture and/or sterilizing agents; providing a second protective container comprising one or more medical components and the one or more first protective container containing the one or more pre-filled syringe; and packaging the second protective container within a package impermeable to bacteria (See rejection of claim 32 above).
Regarding claim 2, see rejection of claim 34 above.
Regarding claim 3, see rejection of claim 36 above.
Regarding claim 4, see rejection of claim 37 above.
Regarding claim 5, see rejection of claim 32 above.
Regarding claim 6, see rejection of claim 35 above.
Regarding claims 9-10, see rejection of claim 41 above.
Regarding claim 11, see rejection of claim 46 above.
Regarding claims 12-13, see rejection of claim 43 above.
Regarding claims 14-15 and 20, see rejection of claims 44 and 47 above.
Regarding claim 16, Lamborne discloses providing the one or more sterilized pre-filled syringe,  placing the one or more sterilized pre-filled syringe within the one or more first protective container, and sealing the one or more first protective container.
Regarding claim 17, Lamborne discloses the one or more sterilized pre-filled syringe is sterilized prior to placing the one or more sterilized pre-filled syringe within the one or more first protective container.
Regarding claim 18, Lamborne discloses prior to sealing the one or more first protective container, the one or more first protective container is sterilized.
Regarding claim 19, Lamborne discloses prior to sealing the one or more first protective container, the one or more first protective container and the one or more sterilized pre-filled syringe are sterilized.
Regarding claim 26, see rejection of claim 55 above.
Regarding claim 27, see rejection of claim 56 above.
Regarding claim 28, see rejection of claim 57 above.
Regarding claim 29, see rejection of claim 58 above.
Regarding claim 30, see rejection of claim 59 above.

Claims 7-8, 21, 38 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Lamborne et al. (US 2003/0158512) in view of Glowczewskie, Jr. et al. (US 4,844,259) and Maasarani (US 2014/0013718) as applied to claims 1 and 32 above, and further in view of Roshdy (US 6,691,868). As described above, Lamborne-Glowczewskie-Maasarani discloses the claimed invention except for the express disclosure of the specific type of sterilization used on the medical apparatus elements. However, Roshdy teaches ethylene oxide is a conventional means for sterilizing surgical instruments and their containment envelopes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have sterilized the medical apparatus elements of Lamborne-Glowczewskie-Maasarani using ethylene oxide as taught by Roshdy in order to ensure sufficient sterilization.

Claims 22-23 and 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Lamborne et al. (US 2003/0158512) in view of Glowczewskie, Jr. et al. (US 4,844,259) and Maasarani (US 2014/0013718) as applied to claims 1 and 32 above, and further in view of Alpern et al. (US 5,356,006). As described above, Lamborne-Glowczewskie-Maasarani discloses the claimed invention except for the supplementary barrier adhered to the first protective container. However, Alpern teaches it is well known in the art for a medical device container to be provide with a supplementary barrier (second overwrap 23) for the purpose of allowing medical device to be handled by multiple users without effecting the sterility of the device (column 3, lines 4-31). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first protective container of Lamborne-Glowczewskie-Maasarani with a supplementary barrier as taught by Alpern in order to better ensure sterility of the contents.

Claims 24-25, 53-54 and 61-64 are rejected under 35 U.S.C. 103 as being unpatentable over Lamborne et al. (US 2003/0158512) in view of Glowczewskie, Jr. et al. (US 4,844,259) and Maasarani (US 2014/0013718) as applied to claims 1 and 32 above, and further in view of Maness (US 2011/0297567). As described above, Lamborne-Glowczewskie-Maasarani discloses the claimed invention except for the interior of the protective containers comprising an antimicrobial agent impregnated in a substrate. However, Maness teaches a container (212D), wherein the interior of the container comprises a antimicrobial agent impregnated in a substrate layer (at 251) for the purpose of disrupting the ability of germs and other bacteria from adhering to or reproducing on surfaces of the container interior ([0093]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the interior of the containers of Lamborne-Glowczewskie-Maasarani with a antimicrobial agent as taught by Maness in order to disrupt the ability of germs and other bacteria from adhering to or reproducing on interior surfaces of the containers.

Claims 31 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Lamborne et al. (US 2003/0158512) in view of Glowczewskie, Jr. et al. (US 4,844,259) and Maasarani (US 2014/0013718) as applied to claims 1 and 32 above, and further in view of Su-Syin (US 2005/0092636). As described above, Lamborne-Glowczewskie-Maasarani discloses the claimed invention except for the express disclosure that the package impermeable to bacteria comprises one or more layers of SMS (spun-melt-spun) non-woven fabric. However, Su-Syin teaches it is well known in the art for medical packages to be made from a non-woven SMS material for creating a sufficient barrier from potentially contaminating microorganisms (See [0018]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package of Lamborne-Glowczewskie-Maasarani to be made from a non-woven SMS material as taught by Su-Syin in order to ensure proper protection from contaminating microorganisms. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-9, 13-14, 16-29, 32-36, 38-40, 43, 46-58 and 61-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of U.S. Patent No. 10,806,850. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, Patent ‘850 (claim 1) discloses the claimed subject matter.
Regarding claim 2, Patent ‘850 (claim 2) discloses the claimed subject matter.
Regarding claim 3, Patent ‘850 (claim 3) discloses the claimed subject matter.
Regarding claim 5, Patent ‘850 (claim 1) discloses the claimed subject matter.
Regarding claim 6, Patent ‘850 (claim 4) discloses the claimed subject matter.
Regarding claim 7, Patent ‘850 (claim 5) discloses the claimed subject matter.
Regarding claim 8, Patent ‘850 (claim 1) discloses the claimed subject matter.
Regarding claim 9, Patent ‘850 (claim 1) discloses the claimed subject matter.
Regarding claims 13-14, Patent ‘850 (claim 7) discloses the claimed subject matter.
Regarding claim 16, Patent ‘850 (claim 8) discloses the claimed subject matter.
Regarding claim 17, Patent ‘850 (claim 9) discloses the claimed subject matter.
Regarding claim 18, Patent ‘850 (claim 10) discloses the claimed subject matter.
Regarding claim 19, Patent ‘850 (claim 11) discloses the claimed subject matter.
Regarding claim 20, Patent ‘850 (claim 12) discloses the claimed subject matter.
Regarding claim 21, Patent ‘850 (claim 13) discloses the claimed subject matter.
Regarding claim 22, Patent ‘850 (claim 14) discloses the claimed subject matter.
Regarding claim 23, Patent ‘850 (claim 15) discloses the claimed subject matter.
Regarding claim 24, Patent ‘850 (claim 16) discloses the claimed subject matter.
Regarding claim 25, Patent ‘850 (claim 17) discloses the claimed subject matter.
Regarding claim 26, Patent ‘850 (claim 18) discloses the claimed subject matter.
Regarding claim 27, Patent ‘850 (claim 19) discloses the claimed subject matter.
Regarding claim 28, Patent ‘850 (claim 20) discloses the claimed subject matter.
Regarding claim 29, Patent ‘850 (claim 21) discloses the claimed subject matter.
Regarding claim 32, Patent ‘850 (claim 22) discloses the claimed subject matter.
Regarding claim 33, Patent ‘850 (claim 23) discloses the claimed subject matter.
Regarding claim 34, Patent ‘850 (claim 24) discloses the claimed subject matter.
Regarding claim 35, Patent ‘850 (claim 25) discloses the claimed subject matter.
Regarding claim 36, Patent ‘850 (claim 26) discloses the claimed subject matter.
Regarding claim 38, Patent ‘850 (claim 26) discloses the claimed subject matter.
Regarding claim 39, Patent ‘850 (claim 27) discloses the claimed subject matter.
Regarding claim 40, Patent ‘850 (claim 28) discloses the claimed subject matter.
Regarding claim 43, Patent ‘850 (claim 30) discloses the claimed subject matter.
Regarding claim 46, Patent ‘850 (claim 29) discloses the claimed subject matter.
Regarding claim 47, Patent ‘850 (claim 30) discloses the claimed subject matter.
Regarding claim 48, Patent ‘850 (claim 31) discloses the claimed subject matter.
Regarding claim 49, Patent ‘850 (claim 32) discloses the claimed subject matter.
Regarding claim 50, Patent ‘850 (claim 33) discloses the claimed subject matter.
Regarding claim 51, Patent ‘850 (claim 34) discloses the claimed subject matter.
Regarding claim 52, Patent ‘850 (claim 35) discloses the claimed subject matter.
Regarding claim 53, Patent ‘850 (claim 36) discloses the claimed subject matter.
Regarding claim 54, Patent ‘850 (claim 37) discloses the claimed subject matter.
Regarding claim 55, Patent ‘850 (claim 38) discloses the claimed subject matter.
Regarding claim 56, Patent ‘850 (claim 39) discloses the claimed subject matter.
Regarding claim 57, Patent ‘850 (claim 40) discloses the claimed subject matter.
Regarding claim 58, Patent ‘850 (claim 41) discloses the claimed subject matter.
Regarding claim 61, Patent ‘850 (claim 42) discloses the claimed subject matter.
Regarding claim 62, Patent ‘850 (claim 43) discloses the claimed subject matter.
Regarding claim 63, Patent ‘850 (claim 44) discloses the claimed subject matter.
Regarding claim 64, Patent ‘850 (claim 45) discloses the claimed subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735